Case 1:15-cr-00569-PKC Document 27 Filed 09/06/19 Page 1 of 7 PageID #: 119




                                                                   FILED
                                                                 IN CLERK'S OFFICE
                                                           U.S. DISTRICT COURT E.O.N.Y.
SPN:MKM/BDM
F .#2015ROO 1826
                                                           * SEP 06 2019 *
UNITED STATES DISTRICT COURT                               BROOKLYN OFFICE
EASTERN DISTRICT OF NEW YORK
----------------------------X
UNITED STATES OF AMERICA                                      AMENDED PRELIMINARY
                                                              ORDER OF FORFEITURE
       - against -
                                                              15 CR 569 (PKC)
LUIS BEDOYA,

                       Defendant.

----------------------------X
               WHEREAS, on or about November 12, 2015, LUIS BEDOYA (the "defendant"),

entered a plea of guilty to Counts One and Two of the above-captioned Information, charging

violations of 18 U.S.C. §§ 1962(d) and 1349;

               WHEREAS, the defendant acknowledges that money and property are subject to

forfeiture as a result of his violations of 18 U.S.C. §§ 1962(d) and 1349, as alleged in the

Information; and

               WHEREAS, pursuant to 18 U.S.C. §§ 1963(a), 981(a)(l)(C), and 28 U.S.C.

§ 2461 (c), the defendant consents to the forfeiture of: (a) any and all funds on deposit in Bank

Hapoalim (Switzerland) account number 7063380 held in the name of Flemick S.A., and all

proceeds traceable thereto (the "Forfeited Account"); and (b) an amount computed by the sum of

(i) any funds withdrawn or transferred from the Forfeited Account and (ii) any and all funds

withdrawn or transferred from Bank Hapoalim (USA) account number 1001656207 held in the

name ofFlemick S.A. (the "Hapolim U.S. Account"), less (iii) any and all funds transferred from

the Hapoalim U.S. Account to the Forfeited Account (the "Forfeiture Money Judgment");
Case 1:15-cr-00569-PKC Document 27 Filed 09/06/19 Page 2 of 7 PageID #: 120



                                      t   .. '
                             ., '     ' ~ .. !
                         i .... c,'                                                                  2

                 WHEREAS, the sum of (a) the funds on deposit in the Forfeited Account plus (b)
                                                 ··1   •




the amount of the Forfeiture Money Judgment cumulatively represent monies that the defendant

received in bribes and/or kickbacks in his position as president of La Federaci6n Colombiana de

Futbol from in or about and between 2007 through 2015 as property: (i) that the defendant

acquired an interest in or maintained in violation of 18 U.S.C. § 1962; (ii) that the defendant has

an interest in, security of, claims against, or property or contractual rights that afford a source of

influence over the enterprise that the defendant established, operated, controlled, conducted and

participated in the conduct of, in violation of 18 U.S.C. § 1962; (iii) constituting, or derived from

proceeds obtained, directly or indirectly, from racketeering activity, in violation of 18 U.S.C.

§ 1962, and/or as substitute assets in accordance with the provisions of 18 U.S.C. § 1963(m); and

(iv) real or personal, which constitutes or is derived from proceeds traceable to the defendant's

violations of 18 U.S.C. § 1349, and/or as substitute assets in accordance with the provisions of

21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

                 WHEREAS, the calculated amount of the Forfeiture Money Judgment is

$2,742,932.24.

                 IT IS HEREBY ORDERED, ADJUDGED AND DECREED, on consent, by and

between the United States and the defendant as follows:

              1.        The defendant shall forfeit to the United States the full amount of the

Forfeiture Money Judgment and the Forfeited Account, pursuant to 18 U.S.C. §§ l 963(a) and

(m), 18 U.S.C. § 98l(a)(l)(C), 28 U.S.C. § 246l(c) and 21 U.S.C. § 853(p).

                 2.     The defendant consents to the immediate seizure of the Forfeited Account

by or on behalf of the United States and agrees to execute any documents necessary to effectuate
Case 1:15-cr-00569-PKC Document 27 Filed 09/06/19 Page 3 of 7 PageID #: 121




                                                                                                     3

the seizure. The value of the Forfeited Account shall not be credited towards the payment of the

Forfeiture Money Judgment.

               3.      The defendant agrees to pay the full amount of the Forfeiture Money

Judgment no later than the date of the defendant's sentencing (the "Due Date").

               4.      The defendant acknowledges that the U.S. Attorney's Office (the

"Office"), at its sole discretion, may seek to forfeit the Forfeited Account and the amount of the

Forfeiture Money Judgment through commencement of an administrative or civil forfeiture

proceeding. The defendant consents to the entry of an administrative declaration of forfeiture as

to the Forfeited Account and any payments made towards the forfeiture Money Judgments and

waives the requirements of 18 U .S.C. § 983 regarding notice of seizure in non-judicial forfeiture

matters. The defendant further waives the filing of a civil forfeiture complaint as to the

Forfeited Account and any payments made towards the Forfeiture Money Judgment in

accordance with the procedures set forth in 18 U.S.C. § 983. The defendant agrees to execute

any documents necessary to effectuate the administrative or civil forfeiture of the Forfeited

Account and any payments made towards the Forfeiture Money Judgment.

              5.       All payments towards the Forfeiture Money Judgments shall be made by

certified or bank check, payable to the United States Marshals Service, and delivered by hand or

overnight courier on or before the Due Date to Assistant United States Attorney Brian Morris,

United States Attorney's Office, Eastern District ofNew York, 271 Cadman Plaza East,

Brooklyn, New York 1120 I, with the criminal docket number noted on the face of the checks.

The defendant acknowledges that the Forfeited Account and all funds paid by the defendant

pursuant to this paragraph, shall be subject to a restitution hold to ensure their availability to
Case 1:15-cr-00569-PKC Document 27 Filed 09/06/19 Page 4 of 7 PageID #: 122




                                                                                                        4

satisfy any order of restitution entered at sentencing for the benefit of any individuals or entities

that qualify as victims under the provisions set forth in 18 U.S.C. §§ 3663 and 3663A. In the

event that the Court enters an order of restitution for the benefit of any such victim or victims at

the time of sentencing, the Office may request remission or restoration by the Attorney General

or her designee of the Forfeited Account and funds paid by the defendant pursuant to this

paragraph, up to the total amount of the restitution ordered, in accordance with the provisions of

18 U.S.C. § l963(g), 21 U.S.C. § 853(i), and 28 C.F.R. Part 9. The defendant acknowledges

that the decision to grant remission or restoration of such funds lies within the sole and exclusive

discretion of the Attorney General or her designee and that, only if granted, will such funds be

transferred to the Clerk of Court in full or partial satisfaction of the order of restitution.

                6.      If any payments towards the Forfeiture Money Judgment are not paid on

or before the Due Date, interest shall accrue on any unpaid portion thereof from that date at the

judgment rate of interest set forth in 18 U.S.C. § 3612(f)(2). If the defendant fails to pay any

portion of the Forfeiture Money Judgment on or before the Due Date, the defendant consents to

the forfeiture of any other property up to the amount of the Forfeiture Money Judgment, pursuant

to 18 U.S.C. § 1963(m), 21 U.S.C. § 853(p), the Federal Debt Collection Procedures Act, or any

other applicable law.

                7.      Upon entry of this Order, the United States Attorney General or her

designee is authorized to seize the Forfeited Accounts and to conduct any proper discovery, in

accordance with Fed. R. Crim. P. 32.2(b)(3) and (c) and to commence any applicable proceeding

to comply with statutes governing third-party rights, including giving notice of this order.
Case 1:15-cr-00569-PKC Document 27 Filed 09/06/19 Page 5 of 7 PageID #: 123




                                                                                                         5

                8.      The United States shall publish notice of this Preliminary Order, in

accordance with the custom and practice in this district, on the government website

www.forfeiture.gov, of its intent to dispose of the Forfeited Account in such a manner as the

Attorney General of her designee may direct. The United States may, to the extent practicable,

provide direct written notice to any person known or alleged to have an interest in the Forfeited

Account as a substitute for published notice as to those persons so notified.

                9.      Any person, other than the defendant, asserting a legal interest in the

Forfeited Account may, within thirty (30) days of the final publication of notice or receipt of

notice, or no later than sixty (60) days after the first day of publication on an official government

website, whichever is earlier, petition the Court for a hearing without a jury to adjudicate the

validity of his or her alleged interest in the Forfeited Account, and for an amendment of the order

of forfeiture, pursuant to 21 U.S.C. § 853(n)(6) and 18 U.S.C. § 1963(1). Any petition filed in

response to notice of the forfeiture of the Forfeited Account must be signed by the petitioner

under penalty of perjury and shall set forth the nature and extent of the petitioner's right, title,

and interest in the property, the time and circumstances of the petitioner's acquisition of the

right, title, or interest in the property, any additional facts supporting the petitioner's claim, and

the relief sought.

                I 0.   The defendant agrees to fully assist the government in effectuating the

forfeiture of the Forfeited Account and the payment of the Forfeiture Money Judgment by,

among other things, executing any documents necessary to effectuate the transfer of title of the

Forfeited Account or any substitute assets to the United States. The defendant agrees not to file

or interpose any claim or to assist others to file or interpose any claim to the Forfeited Account
Case 1:15-cr-00569-PKC Document 27 Filed 09/06/19 Page 6 of 7 PageID #: 124




                                                                                                    6

or any property against which the government seeks to execute the Forfeiture Money Judgments

in any administrative or judicial proceeding

                11.    The failure of the defendant to forfeit any monies and/or properties as

required herein, including the failure of the defendant to execute any document to accomplish

same on timely notice to do so, shall constitute a material breach of his agreement with the

government. Upon such a breach, the defendant will not be entitled to withdraw the plea, but

the Office may bring additional criminal charges against the defendant.

                12.    The defendant knowingly and voluntarily waives his right to any required

notice concerning the forfeiture of the monies and/or properties forfeited hereunder, including

notice set forth in an indictment or information. In addition, the defendant knowingly and

voluntarily waives his right, if any, to a jury trial on the forfeiture of said monies and/or

properties, and waives all constitutional, legal and equitable defenses to the forfeiture of said

monies and/or properties, including, but not limited to, any defenses based on principles of

double jeopardy, the Ex Post Facto Clause of the Constitution, the statute of limitations, venue or

any defense under the Eighth Amendment, including a claim of excessive fines. The defendant

agrees that forfeiture of the Forfeited Account and entry or payment of the Forfeiture Money

Judgment is not to be considered a fine, penalty, restitution loss amount, or any income taxes or

civil penalties that may be due and shall survive bankruptcy.

               13.     Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), this Preliminary Order of

Forfeiture is hereby made final as to the defendant. Pursuant to Fed. R. Crim. P. 32.2(b)(4)(B)

this Order shall be made part of the defendant's sentence and included in his judgment of

conviction. If no third party files a timely claim, this Order, together with Supplemental Orders
Case 1:15-cr-00569-PKC Document 27 Filed 09/06/19 Page 7 of 7 PageID #: 125




                                                                                                     7

of Forfeiture, if any, shall become the Final Order of Forfeiture, as provided by Fed. R. Crim. P.

32.2(c)(2). At that time, the properties forfeited herein shall be forfeited to the United States for

disposition in accordance with the law.

                  14.   The terms contained herein shall be final and binding only upon the

Court's "so ordering" of this Order.

                  15.   This Order shall be binding upon the defendant and the successors,

administrators, heirs, assigns and transferees of the defendant, and shall survive the bankruptcy

of any of them.

                  16.   The Court shall retain jurisdiction over this action to enforce compliance

with the terms of this Order, and to amend it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

                  17.   The Clerk of the Court is directed to send, by inter-office mail, five

certified copies of this executed Order to FSA Paralegal Nicole Brown, United States Attorney's

Office, Eastern District of New York, 271 Cadman Plaza East, Brooklyn, New York 11201.

Dated: Brooklr~rk
       5-fJ              ?   2019
                                                      s/PKC
                                                        V


                                               HONORABLE PAMELA K. CHEN
                                               UNITED STATES DISTRICT JUDGE
                                               EASTERN DISTRICT OF NEW YORK
